JUSTICE GREEN, specially concurring: The majority places too much emphasis upon plaintiff’s recent conviction of driving while his license was revoked (DWR). The purpose of the legislation under which plaintiff’s driving privileges were revoked is not to punish persons who have been convicted of driving under the influence of intoxicants or drugs (DUI). Nor is the purpose of the legislation to punish those guilty of DWR. Rather the purpose of the legislation is to protect the public from persons whose ability to drive is likely to be impaired. Punishment is the function of the sentences which the court has the responsibility to impose upon the conviction of the two offenses. I agree that the plaintiff’s conduct in driving while his license was revoked is an indication of continued irresponsibility but I do not deem it sufficient, of itself, to justify continued denial of driving privileges eight years after plaintiff’s DUI conviction. The conduct giving rise to the DWR conviction focuses only indirectly upon plaintiff’s ability to drive safely. Accordingly, we must confront the other criterion applied by the hearing officer. The hearing officer found plaintiff “is a chemically dependent person.” That was established by (1) the evidence submitted by plaintiff of an updated alcohol drug assessment which described plaintiff as a person whose use was problematic with his dependency in remission; and (2) the evidence of plaintiffs record prior to his 1981 conviction. This determination was not contrary to the manifest weight of the evidence. However, in view of the fact that the evidence conclusively showed that this dependency had been in remission since plaintiffs discharge from a treatment center in 1982, I do not deem this evidence sufficient, of itself, to justify denial of driving privileges. No doubt our streets would be safer if no one convicted of DUI was ever permitted to drive again but, clearly, the General Assembly did not have that in mind when the legislation involved here was enacted. However, where, as here, such an offender is shown to have a latent substance dependency in remission, the danger from subsequent driving is substantial even when the remission has existed for a substantial time. Nevertheless, no case has been called to our attention where such a latent dependency in remission has, of itself, been held to be sufficient to justify indefinitely a return of a revoked driving privilege. Thus, considering the length of the time plaintiff has been able to refrain from ingestion of abusive substances, I do not deem his latent dependency to be a sufficient basis alone to justify denial of driving privileges. Even when this latent dependency is coupled with evidence of plaintiffs recent irresponsible driving while his license was revoked, I do not consider the evidence to support refusal to restore driving privileges. The hearing officer also found plaintiff’s support systems to be working but he had “failed to carry his burden of proving he had established an adequate support system in order to ensure continuous recovery from his *** dependency.” This finding arose largely from testimony plaintiff had attended meetings of Alcoholics Anonymous for a while but had dropped out, stating he did not feel the need for help from such a group. He had not sought help from any other such group. The Secretary’s regulations indicate a requirement that a person with continuing latent dependency attach himself or herself to some type of “ongoing support/recovery program.” (92 Ill. Adm. Code §1001.440(b)(3) (Supp. Jan. 1, 1987).) The hearing officer also noted that plaintiff had supported his request for restoration of driving privileges with letters of persons attesting his abstinence but was critical of the fact that none of the letters spoke to the question of whether plaintiff would be able to abstain in the future. In Lamborn v. Edgar (1989), 178 Ill. App. 3d 814, 533 N.E.2d 1008, a motorist whose driving privileges had been revoked because of a DUI conviction was also found to have a latent dependency which had been held in check for three years at the time he sought restoration of driving privileges. As has plaintiff here, that motorist had refused to continue in any organized program for support. The appellate court upheld the Secretary’s refusal to reinstate the motorist’s license. Here the period of plaintiff’s successful battle against his dependency is approximately twice as long as that in Lamborn. I deem the time span of remission here to approach that in which denial of restoration of driving privileges is an abuse of discretion and more than a rational person could deem appropriate even when the person seeking restoration does not take part in a formal program of support. However, considering the fact plaintiff has recently committed the irresponsible act of driving while his license was revoked, I deem the evidence barely sufficient to support the denial of restoration of the license. Accordingly, I concur in the decision to reverse the judgment of the circuit court to affirm the Secretary.